DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “having opposed ends” as recited in claim 1 line 10 must be shown or the feature(s) canceled from the claim(s).  Currently, applicant’s Figures do not specifically show the looped member having opposed ends. No new matter should be entered.
Therefore, the limitations “looped members are pivotally attached to the floor” as recited in claim 1 line 12 must be shown or the feature(s) canceled from the claim(s).  Currently, applicant’s Figures do not show the looped member comprising a pivot or a pivot point. No new matter should be entered.
Therefore, the limitations “the flapper baffle comprises a hinge” as recited in claim 8 line 1 must be shown or the feature(s) canceled from the claim(s).  
Therefore, the limitations “flapper baffle is spring-loaded” as recited in claim 9 line 1 must be shown or the feature(s) canceled from the claim(s).  
Therefore, the limitations “flapper baffle comprises a fixed spacer” as recited in claim 10 line 1 must be shown or the feature(s) canceled from the claim(s).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Friar (US 6,085,936) in view of Bae (US 2014/0346184) and further in view of Luoma (US 2013/0066463 A1).

Referring to claims 1 and 4. Friar discloses a cartridge (Figure 2) for a pharmaceutical dispensing system (16), comprising:
a frame (4; Figure 2) with opposed sidewalls (14; Figure 1) and having a floor (including members 18 and bottom portion adjacent member 24; Figure 2 herein recited as member 18) and a base (28), the floor (18) positioned above the base (28; when member 4 in Figure 2 is rotated 90 degrees anticlockwise) and including a routing hole (25);
a plurality of individually sealed pouches (16) of pharmaceuticals to be dispensed, the pouches (16) formed as an elongate strip (roll), the strip of pouches (16) being wound into a roll (Figure 2) 
wherein a free end of the strip (16) extends through the routing hole (25; see Figure 2 beginning and end of opening 25) in the floor (18) and between the floor (18) and the base (28);
wherein a flapper baffle (portion of 34; Figure 2) extends from the floor (18) to separate the roll (roll of 16) from the free end of the strip (16 at end 38),
and wherein the flapper baffle (portion of 34; Figure 2) comprises a looped member (30; Figure 5) having opposed ends (96; Figure 6), the ends (96) attached to the floor (18; Figure 2); and 
wherein the ends (96; Figure 6) of the looped member (30) are pivotally attached to the floor (member 18 is pivotally attached; see member 22; Figure 5)

Friar does not disclose the roll comprising and axle member that extends between the side walls of the frame.
Bae discloses an apparatus for dispensing medication (Figure 4) wherein the roll (142) comprises a removable axle member (143) that extends between the side walls (113) of the frame.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Friar to have included the roll comprising and axle member that extends between the side walls of the frame as taught by Bae a roll disposed on an axle would allow the roll to be support through the axle thus allowing the roll to comprise a larger diameter and readily replaceable. 

Friar in view of Bae do not specifically disclose comprising a cartridge for a pharmaceutical dispensing system.

Luoma discloses a packaging system (100; Figure 3) wherein a cartridge is configured for a pharmaceutical dispensing system (100).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Friar in view of Bae to have included a cartridge as being configured for a pharmaceutical dispensing system as taught by Luoma because a replaceable cartridge for a pharmaceutical dispensing system would allow for easier replenishing of depleted pharmaceutical pouches.

Referring to claim 2.  Friar discloses a cartridge (Figure 2) for a pharmaceutical dispensing system (16), further comprising a brake member (26) mounted between the floor (18) and the base (28) and configured to press the strip (16) against the floor (18) o to apply a braking force thereto.

Referring to claim 3.  Friar discloses a cartridge (Figure 2) for a pharmaceutical dispensing system (16), comprising indicia (44; inserted in slot 42) related to contents and/or dispensing frequency of the pharmaceuticals in the pouches.

Referring to claim 5.  Friar discloses a cartridge (Figure 2) for a pharmaceutical dispensing system (16), wherein the brake member (26) comprises a biasing member (body portion of 26 attached to 18) that is configured to press the strip against the floor (18).
Referring to claim 7.  Friar discloses a cartridge (Figure 2) for a pharmaceutical dispensing system (16), further comprising a cover (6; Figure 1) that overlies the frame (4).
Referring to claim 8.  Friar discloses a cartridge (Figure 2) for a pharmaceutical dispensing system (16), wherein the flapper baffle (side portion of 20; Figure 2) comprises a hinge (24).

Referring to claim 10.  Friar discloses a cartridge (Figure 2) for a pharmaceutical dispensing system (16) wherein the flapper baffle (side portion of 20; Figure 2) comprises a fixed spacer (width portion of 66 between 72; Figure 6)

Referring to claim 9.  Friar in view of Bae and Luoma do not disclose the flapper baffle is spring-loaded.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Friar in view of Bae and Luoma to have included the flapper baffle as being spring-loaded because opening and closing the flapper baffle would be made easier by the assist of the biasing spring.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Friar (US 6,085,936) in view of Bae (US 2014/0346184) in view of Luoma (US 2013/0066463 A1) and further in view of Harada (US 2004/0161278 A1).

Referring to claim 6.  Friar in view of Bae and Luoma do not disclose the base includes a hole configured to receive a drive roller.
Harada discloses a cartridge (1; Figure 3) comprising a base (43a; Figure 1) including a hole (hole in 43a) configured to receive a drive roller (108) that advances the strip from the cartridge (1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Friar in view of Bae and Luoma to have included the base of the cartridge comprising a hole configured to receive a drive roller that advances the strip from the cartridge as taught by Harada because advancing the strip with a drive roller through a hole in the base would allow for automation of the dispensing of pharmaceutical pouches thus providing a more controlled dispensing operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/          Primary Examiner, Art Unit 3651